SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) September 11, 2008 INTERNATIONAL FLAVORS & FRAGRANCES INC. (Exact Name of Registrant as Specified in Charter) New York 1-4858 13-1432060 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 521 West 57th Street, New York, New York 10019 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212) 765-5500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On September 11, 2008, the Board of Directors of International Flavors & Fragrances Inc. ("IFF" or the "Company") elected Mr. Douglas Tough, Chief Executive and Managing Director, Ansell Limited, and Ms. Katherine M. Hudson, former Chairman, President and Chief Executive Officer, Brady Corporation, to the Company's Board of Directors effective October 1, 2008. Mr. Tough and Ms. Hudson will each participate in the non-employee director compensation arrangements described in IFF's 2008 proxy statement.Under the terms of those arrangements, each non-employee director receives, among other things, an annual cash retainer of $75,000, and an annual retainer of $100,000 paid in the form of Restricted Stock Units ("RSUs") under the Company's 2000 Stock Award and Incentive Plan, in each case prorated to reflect his or her service for a partial year.The cash retainer will be paid in November of each year.Based on the closing market price of the Company's common stock on October 1, 2008 and the partial year's service, a grant of RSUs will be made to each of Mr. Tough and Ms. Hudson on that date.Under the non-employee director compensation arrangements, future RSU grants to Mr. Tough and Ms. Hudson will be made on the date of each annual meeting of shareholders.
